TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00186-CV


Keith Russell Judd, Democratic Candidate for President of the United States, Appellant

v.

Secretary of State of Texas and the Democratic Party of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-08-00372, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		On November 13, 2008, this Court received from appellant a "Motion for Injunction
of General Election."  In the motion, appellant asks this Court to "enjoin the November 4, 2008,
Presidential General Election in the State of Texas."  We overrule the motion.


Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   December 17, 2008